Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021 was filed after the mailing date of the Non-Final Rejection on 10/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 (and dependent claim 3 dependent therefrom), 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 (and dependent claim 3 dependent therefrom), “alternatively and sequentially contacted with the first reactant, the second reactant and the third reactant” is unclear as to the meaning of alternatively.  More specifically, the examiner finds claim 1 directed to a method illustrated in Fig. 1 showing sequential steps, and claim 2 directed to an independent and distinct method illustrated in Fig. 2 showing a step (210) between the first and second 
Regarding claim 23, “nanolaminate” is unclear as to the meaning of nanolaminate.  More specifically, the examiner finds claim 1 directed to a method illustrated and described in Fig. 1 and [0054] showing a mixture that is not a nanolaminate.  The examiner similarly finds claim 23 directed to an independent and distinct method illustrated and described in Fig. 2 and [0053] showing a step (210) between the first and second reactant steps.  Thus, claim 23 does not contain the limitation “to form a mixture of transition metal species and niobium species” recited in claim 1, lines 4-5.  For the sake of compact prosecution, claim 23 is interpreted in the instant Office action as follows: “nanolaminate" refers to separately disposed materials corresponding to the phases of reactant contact having the result of forming a mixture, rather than discrete resultant layers. This interpretation is to be confirmed by applicant in next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11-14, 18-21, 23, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anacieto (EP 2902397 A).

Regarding claim 2 as noted in the 112(b) rejection, Anacieto discloses a method, wherein the method comprises performing at least one deposition cycle (one cycle is described [0019]) in which the substrate is alternatively and sequentially contacted with the first reactant, the second reactant and the third reactant (pulse [0040]).
Regarding claim 3 as noted in the 112(b) rejection, Anacieto discloses a method, with a deposition cycle ([0040]).
Anacieto fails to expressly teach the deposition cycle is repeated two or more times.  However, Anacieto clearly teaches the deposition cycle is performed using atomic layer deposition ([0040]).  Anacieto further teaches an example of forming a film on a substrate using atomic layer deposition ([0046]) wherein the deposition cycle is repeated two or more times.
One of ordinary skill in the art at the time of filing could have varied the number of deposition cycles based on Anacieto’s teachings of multiple deposition cycles used to form a film on a substrate.  Doing so would arrive at the claimed number deposition cycles.  One or 
Regarding claim 4, Anacieto discloses a method, wherein the first reactant comprises a transition metal (“transition metal” [0041]) halide (“independently and without limitation” [0041], “halides” [0009]).
Regarding claim 5, Anacieto discloses a method, wherein the transition metal halide comprises at least one of the transition metals selected from the group comprising, scandium ( Sc ), yttrium ( Y), titanium ( Ti ), zirconium ( Zr), hafnium ( Hf ), vanadium ( V ), niobium ( Nb ), tantalum ( Ta), chromium ( Cr ), molybdenum ( Mo ), tungsten ( W ), manganese ( Mn ), technetium ( Tc), rhenium ( Re ), iron ( Fe ), ruthenium ( Ru ), osmium ( Os ), cobalt ( Co ), rhodium ( Rh ), iridium ( Ir ), nickel ( Ni ), palladium ( Pd ), platinum ( Pt ), copper ( Cu ), silver ( Ag ), gold ( Au ), zinc ( Zn ), cadmium ( Cd ) and mercury ( Hg) (Ta [0009]).
Regarding claim 7, Anacieto discloses a method, further comprising selecting the transition metal precursor to comprise at least one of a titanium precursor, a tantalum precursor and a tungsten precursor (“transition metal” [0041], tantalum [0009]).
Regarding claim 11, Anacieto discloses a method, further comprising selecting the nitrogen precursor to comprise at least one of ammonia (NH3), ammonia salts, hydrogen azide (HN3), alkyl derivatives of hydrogen azide, hydrazine (N2H4), hydrazine salts, alkyl derivatives of hydrazine, nitrogen fluoride (NF3) and plasma-excited species of nitrogen (N2) (ammonia [0034]).
2) (hydrogen, plasma comprising fragments).
Regarding claim 13, Anacieto discloses a method, wherein the method is a plasma-enhanced atomic layer deposition process (“PEALD” [0019]) further comprising forming a transition metal niobium nitride on the substrate.
Anacieto fails to expressly teach the transition metal is titanium.  However, Anacieto clearly teaches the transition metal precursor can be selected to provide any element of the transition metals ([0041]).
A person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for transition metal precursors used to form the film on the substrate.  These predictable solutions include titanium as it may be chosen from a finite number of identified, predictable solutions (“any other element in the…transition metals” [0041]).  Absent unexpected results, it would have been obvious to try using a different transition metal precursor to form the film on the substrate.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 14, Anacieto discloses a method, further comprising, heating the substrate to a temperature of between approximately 250 °C and approximately 450 °C (150 °C to 600 °C).

Regarding claim 19, Anacieto discloses a method, wherein forming the gate electrode structure comprising the transition metal niobium nitride further comprises, forming the gate electrode structure having an effective work function greater than 4.6 eV (“two metal compounds…5.1 eV” [0005]).
Regarding claim 20, Anacieto discloses a method, further comprising forming a dynamic random access (DRAM) capacitor comprising the transition metal niobium nitride (“Electrodes for…DRAM” [0013]).
Regarding claim 21, Anacieto discloses a method, further comprising forming a barrier material (“diffusion barrier” [0013]) comprising the transition metal niobium nitride.
Regarding claim 23 as noted in the 112(b) rejection, Anacieto discloses a method, wherein forming the transition metal niobium nitride further comprises forming a nanolaminate structure  (“targeted metal based film” [0034]).
Regarding claim 26, Anacieto discloses a reaction system (“reaction chamber” [0031]) configured to perform the method of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anacieto as applied to claims 7, 1 above, and further in view of Raaijmakers (US 20010024387 A1).
Regarding claim 8, Anacieto discloses a method, further comprising selecting the transition metal precursor to comprise a transition metal halide (tantalum [0009]).
Anacieto fails to expressly teach the transition metal halide provides titanium.  However, Anacieto clearly teaches the transition metal precursor can be selected to provide any element of the transition metals ([0041]).
Raaijmakers discloses transition metal halide precursors in the same field of endeavor, wherein a transition metal halide precursor may comprise tantalum pentachloride or titanium tetrachloride ([0075]).
Since Anacieto and Raaijmakers are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for transition metal halide precursors used to form the film on the substrate.  These predictable solutions include tantalum pentachloride and titanium tetrachloride as these may be chosen from a finite number of identified, predictable solutions (Raaijmakers, [0075]).  Absent unexpected results, it would have been obvious to try using a different transition metal halide precursor to form the film on the substrate.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
4) (Raaijmakers, [0075]).
Regarding claim 25, Anacieto discloses a method, wherein the transition metal niobium nitride conforms to an underlying structure (“highly conformal films” [0007]).
Anacieto fails to teach the transition metal niobium nitride has a r.m.s. surface roughness (Ra) of less than 4 Angstroms.  However, Anacieto discloses the transition metal niobium nitride conforms to an underlying structure (highly conformal films” [0007]).
Raaijmakers discloses a method of forming a transition metal niobium nitride film in the same field of endeavor (Fig. 6, metal complex monolayer [0067], oxygen is substituted with nitrogen [0133]). and discloses the transition metal niobium nitride conforms to an underlying structure (highly conformal films” [0007]).  Raaijmakers further discloses roughness of underlying structures may be deliberately varied (“produce microstructural roughness” [0040]).  Varying the surface roughness of the underlying structure would have the effective result of varying the surface area of the underlying structure.  It would have been routine optimization to arrive at the claimed surface roughness because Raaijmakers ([0040]) teaches a method where the transition metal niobium nitride conforms to a surface of an underlying structure and roughness of the underlying structures is varied to produce the desired result surface area.  A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed surface roughness because it is routine optimization within a prior art condition.  Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anacieto in view of Ren (US 20050285208 A1), as evidenced by Rahemi (Variation in electron work function with temperature and its effect on the Young’s modulus of metals, Scripta Materialia, April 2015), a copy of which was attached in the prior Office action.
Regarding claim 15, Anacieto discloses a method, further comprising forming the transition metal niobium nitride.
Anacieto fails to teach the transition metal niobium nitride to have a Young's modulus of greater than approximately 390 gigapascals.  However, Anacieto does disclose work function is a design consideration ([0005]).  Ren discloses a method in the same field of endeavor where forming the transition metal niobium nitride results in a desired work function ([0059]).  Ren 
Ren fails to explicitly disclose the Young’s Modulus of the transition metal niobium nitride.  However, Ren does disclose the work function of the transition metal niobium nitride may be varied (concentration, type [0059]).  It is well known that varying the work function of a metal would have the effective result of varying the Young’s modulus (Rahemi).  Therefore, varying the concentration of Niobium would have the effective result of varying the Young’s modulus.  It would have been routine optimization to arrive at the claimed Young’s modulus because Ren ([0059]) teaches a method where low work function metal concentration is varied to produce the desired result work function.  A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed Young’s modulus because it is routine optimization within a prior art condition.  Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Therefore it would have been obvious to one of ordinary skill in the art of manufacturing semiconductor devices to determine the workable or optimal value for the claimed effective work function through routine experimentation and optimization to obtain optimal or desired device performance because the claimed effective work function is a result–effective variable .
Claims 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anacieto as applied to claim 1 above, and further in view of Pore (US 20090297696 A1).
Regarding claim 17, Anacieto discloses a method, further comprising forming the transition metal niobium nitride to have a low electrical resistivity (“lowest resistivity possible” [0005]).
Anacieto fails to disclose an explicit range of electrical resistivity for the transition metal niobium nitride, though Anacieto clearly discloses low resistivity is a desireable characteristic.
Pore discloses a transition metal niobium nitride film in the same field of endeavor (“Ti1-xNbxNy” [0068]) where niobium concentration within the transition metal niobium nitride may be varied (cycles, at a ratio [0083]).  Pore further discloses niobium concentration may be varied to effect the resistivity ([0083]).
Varying the concentration of niobium would have the effective result of varying the resistivity of the transition metal niobium nitride.  It would have been routine optimization to arrive at the claimed resistivity because Pore ([0083]) teaches a method where niobium concentration is varied to produce the desired result resistivity.  A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed resistivity because it is routine optimization within a prior art condition.  Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of 
Regarding claim 22, Anacieto discloses a method, further comprising forming a gate electrode layer (“gate” [0013]) comprising the transition metal niobium nitride.
Anacieto fails to teach the gate electrode layer is used as a capping layer.  Pore discloses a transition metal niobium nitride in the same field of endeavor (“Ti1-xNbxNy” [0068]).  Pore further discloses a transition metal niobium nitride may be used as an electrode (top electrode, TiN, NbN, mixtures thereof [0107]).  Combining the known method of forming a transitional metal niobium nitride as taught by Anacieto with the known use for a transitional metal niobium nitride being a top electrode as taught by Pore would arrive at the claimed method of forming a capping layer.  One of ordinary skill in the art would have recognized that the results of the combination would have been predictable because both Anacieto and Pore disclose the layer is a transition metal niobium nitride and therefore perform the same function separately as they do in combination.  Therefore, it would have been obvious to have the method further comprise a 
In reference to the claim language referring to the functions of the layer, i.e., a capping layer, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case and as explained above, Hidaka shows all structural limitations specifically recited in the claim and since binary data writing involves a mere manipulation of the applied currents it appears that the recited functional limitation does not affect the structure of Hidaka' s device.
Claims 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anacieto as applied to claim 1 above, and further in view of Ren.
Regarding claim 16, Anacieto discloses a method, further comprising forming the transition metal niobium nitride.
Anacieto fails to teach the transition metal niobium nitride has a density greater than approximately 5.4 g/cm3.  However, Anacieto does disclose work function is a design consideration ([0005]).  Ren discloses a method in the same field of endeavor where forming the transition metal niobium nitride results in a desired work function ([0059]).  Ren further discloses concentration of niobium may be varied to effect the work function (concentration, type [0059]).  Density of TiN is well known to be 5.4g/cm3 and density of niobium is well known to be 8.57 g/cm3.  Therefore, varying the concentration of niobium in the transition metal niobium nitride would have the effective result of varying the density of the transition metal 
Regarding claim 24, Anacieto discloses a method, with a transition metal niobium nitride film.
Anacieto fails to teach a metal nitride has a characteristic etch selectivity relative to the transition metal niobium nitride of greater than 10:1.  However, Anacieto does disclose etch .
Claims 1, 4, 6, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raaijmakers (US 20010024387 A1).
Note that claims 1 and 4 were previously address above, however, they are being addressed differently here based on the reading of the references, particularly to the assignment of the primary reference in order to address the dependent claims 6, 10.
Regarding claim 1, Raaijmakers discloses a method for forming a transition metal niobium nitride film on a substrate by atomic layer deposition (Fig. 6), the method comprising: contacting the substrate with a first reactant (207) comprising a transition metal precursor (TiCl4 [0075]); contacting the substrate with a second reactant (219) comprising a niobium precursor (NbCl5 [0075]) to form a transition metal species and niobium species; and contacting the substrate with a third reactant comprising a reaction source gas (oxidant source) to react with the transition metal species and the niobium species to form a transition metal niobium nitride.

One of ordinary skill in the art at the time of filing could have omitted the oxidation phase between the first and second metal phases based on Raaijmaker’s teachings of different method sequences to effect the resultant composition of the film.  Doing so would arrive at the claimed method of forming a mixture of transition metal species and niobium species.  One of ordinary skill in the art would have had predictable results because the claimed method sequence is a variation encompassed within Raaijmaker’s teachings.  The motivation to do so would be to effect the resultant film composition ([0066]).
Raaijmakers fails to illustrate in Fig. 6 the reaction source gas is a nitrogen precursor.  However, Raaijmakers teaches an alternate embodiment where reaction source gases may comprise a nitrogen precursor ([0133]).
Since both embodiments of Raaijmakers reaction source gases are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for reaction source gases.  These predictable solutions include oxygen and nitrogen as these may be chosen from a finite number of identified, predictable solutions ([0133]).  Absent unexpected results, it would have been obvious to try using a different reaction source gas.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).


    PNG
    media_image1.png
    457
    696
    media_image1.png
    Greyscale

Regarding claim 4, Raaijmakers discloses a method (Fig. 6), wherein the first reactant comprises a transition metal halide (TiCl4 [0075]).
Regarding claim 6, Raaijmakers discloses a method (Fig. 6), wherein the second reactant is selected from the group consisting of niobium pentafluoride (NbF5), niobium pentaboride (NbB5), niobium pentaiodide (NbI5) and niobium pentabromide (NbBr5) (NbCl5 [0075]).
Regarding claim 10, Raaijmakers discloses a method (Fig. 6), further comprising selecting the niobium precursor to comprise at least one of niobium pentachloride (NbCl5), niobium pentafluoride (NbF5), niobium pentaboride (NbB5), niobium pentaiodide (NbJ5) and niobium pentabromide (NbBr5) (NbCl5 [0075]).
Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues Raaijmakers does not teach the limitation “to form a mixture of transition metal species and niobium species” and “a third reactant comprising a nitrogen precursor to react with the transition metal species and the niobium species to form a transition metal niobium nitride” of amended claim 1.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment. Raaijmakers clearly teaches “to form a mixture of transition metal species and niobium species” by disclosing a method (ternary cycle, [0066]) where phase 211 of Fig. 6 may be omitted ([0066]).  Omitting phase 211 of Raaijmakers Fig. 6 would result in the first metal and second metal forming a mixture.  Raaijmakers provides a list of exemplary metals including transition metals and niobium ([0075]).  Having the first and second metal be a transition metal and niobium respectively would arrive at the claimed mixture.
Further, Raaijmakers clearly teaches an embodiment with “a third reactant comprising a nitrogen precursor to react with the transition metal species and the niobium species to form a transition metal niobium nitride” (“oxygen..is substituted with…nitrogen” [0133]). Substituting the oxygen of Fig. 6 with nitrogen would arrive at the claimed third reactant being used in the same way. Raaijmakers teaches the above limitations.
Applicant argues:

Examiner’s reply:
The examiner disagrees and cites Raaijmakers describing niobium chemistry ([0075]) and nitrogen source gas ([0133]) in relation to the process illustrated in Fig. 4A.  Raaijmakers further  describes the process illustrated in Fig. 4B ([0063]) as related to the process illustrated in Fig. 4A (corresponding to Figs. 6 and 5 respectively), thus incorporating the chemistries and gases applied to Fig. 4A.
Applicant argues:
Applicant argues with respect to claim 24 that the combination of Raaijmakers and Ren fails to render obvious the claimed etch selectivity.  Applicant argues the layers of Ren relied upon in the Non-Final Rejection are corresponding to different layers than applicant’s disclosed layers, and further argues Ren fails to address absolute and relative etching rates.
Examiner’s reply:
The examiner disagrees and cites Ren as disclosing the claimed transition metal niobium nitride film (209, TiNbN [0055]) with the claimed overlying metal nitride film (205 [0061).  Ren further discloses the etching rate of 205 relative to 209 (“easier to etch than” [0064]) which is a ratio in same orientation as the claimed etching rate relation.  Thus. Ren discloses the claimed materials having the claimed properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817